Exhibit 10.1

 

AMENDMENT NO. 1
TO THE

FIRST COMMUNITY CORPORATION

2011 STOCK INCENTIVE PLAN

 

W I T N E S S E T H:

 

WHEREAS, First Community Corporation (the “Company”) previously established the
First Community Corporation 2011 Stock Incentive Plan (the “Plan”); and

 

WHEREAS, Section 10 of the Plan permits the Board of Directors of the Company to
amend the Plan as set forth herein.

 

NOW, THEREFORE, the Plan is hereby amended, effective as of April 19, 2016, as
follows:

 

1.                  Section 1 of the Plan is hereby amended by adding the
following at subsection (x) and renumbering subsections (x), (y), and (z) of
Section 1 of the Plan accordingly as (y), (z) and (aa):

 

(x) “Restricted Stock Unit” means a right granted pursuant to Section 7 of the
Plan and denominated in Shares that will be settled, subject to the terms and
conditions of the Restricted Stock Units, in cash, Shares, or a combination of
both, based upon the Fair Market Value of a specified number of Shares.

2.                  Section 3(ii) of the Plan is hereby amended by adding the
words “or Restricted Stock Units” after the words “Restricted Stock.”

 

3.                  Section 4 of the Plan is hereby amended by adding the words
“and Restricted Stock Units” after the words “Restricted Stock.”

 

4.                  Section 7 of the Plan is hereby by deleted in its entirety
and replaced with the following:

 

Section 7.      Restricted Stock; Restricted Stock Units.

Awards of Restricted Stock and Restricted Stock Units may be granted either
alone or in addition to other Awards granted under the Plan. The Administrator
shall determine the Eligible Recipients to whom, and the time or times at which,
awards of Restricted Stock or Restricted Stock Units shall be made; the number
of Shares to be awarded with respect to an Award of Restricted Stock or
Restricted Stock Units; and the Restricted Period (as defined in Section 7(c) of
this Plan) applicable to an Award of Restricted Stock or Restricted Stock Units.
Award Agreements with respect to Restricted Stock or Restricted Stock Units
shall be in such form as the Administrator may from time to time approve, and
the provisions of Awards of Restricted Stock or Restricted Stock Units need not
be the same with respect to each Participant. An Award of Restricted Stock or
Restricted Stock Units shall be subject to such terms and conditions not
inconsistent with the Plan as the Administrator shall impose and shall be
evidenced by an Award Agreement.

(a)      Stock Certificates. Subject to Section 7(c) below, with respect to each
Participant who is granted an Award of Restricted Stock, the Company shall
either (i) issue a stock certificate in respect of such Award of Restricted
Stock, which certificate shall be registered in the name of the Participant and
shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to any such Award of Restricted Stock; or (ii) enter
such Award of Restricted Stock in book entry form (with appropriate restrictions
noted with respect thereto), such method to be determined by the Administrator
in its sole discretion. The Company may require that any stock certificates
evidencing Restricted Stock granted under the Plan be held in the custody of the
Company until the restrictions thereon shall have lapsed, and that, as a
condition of any Award of Restricted Stock, the Participant shall have delivered
a stock power, endorsed in blank, relating to the Shares covered by such Award
of Restricted Stock.



 

 

(c)      Restrictions and Conditions Applicable to Restricted Stock. An Award of
Restricted Stock granted pursuant to this Section 7 shall be subject to the
following restrictions and conditions:

(i)      The Purchase Price, if any, of Shares purchasable under an Award of
Restricted Stock shall be determined by the Administrator in its sole discretion
at the time of grant.

(ii)      Subject to the provisions of the Plan and the Award Agreement
governing any such Award of Restricted Stock, during such period as may be set
by the Administrator commencing on the date of grant of the Award, the
Participant shall not be permitted to sell, transfer, pledge, or assign such
Shares of Restricted Stock (such period, the “Restricted Period”); provided,
however, that the Administrator may, in its sole discretion, provide for the
lapse of such restrictions in installments and may accelerate or waive such
restrictions in whole or in part based on such factors and such circumstances as
the Administrator may determine, in its sole discretion. Notwithstanding the
preceding provision of this section, the Administrator may not take any action
described in this section (i) with respect to an Award that has been granted to
a “covered employee” (within the meaning of Treasury Regulation Section
1.162-27(c)(2)) if such Award is intended to meet the exception for
performance-based compensation under Section 162(m) of the Code, or (ii) if such
action shall cause any Award hereunder which is or becomes subject to Section
409A of the Code to fail to comply with the requirements of Section 409A of the
Code. Such restrictions shall be determined by the Administrator in its sole
discretion, and the Administrator may provide that such restrictions lapse upon
(1) the attainment of one or more performance goals established by the
Administrator, (2) the Participant’s continued employment with the Company or
any subsidiary, or continued service as a director, consultant or advisor of the
Company or any subsidiary, for a specified period of time, (3) the occurrence of
any other event or the satisfaction of any other condition specified by the
Administrator in its sole discretion, or (4) a combination of any of the
foregoing.

(iii)      Subject to paragraph (b) of Section 12 of the Plan and/or unless
otherwise provided in an Award Agreement, a Participant awarded Restricted Stock
under the Plan generally shall have the rights of a shareholder of the Company
with respect to such Restricted Stock during the Restricted Period (including,
without limitation, the right to vote the Restricted Stock and to receive
dividends thereon). Certificates for unrestricted Shares shall be delivered to
the Participant promptly after, and only after, the Restricted Period expires
without forfeiture in respect of such Shares of Restricted Stock, except as the
Administrator, in its sole discretion, shall otherwise determine.

(d)      Terms and Conditions for Restricted Stock Units. The Committee shall,
prior to or at the time of grant, condition the vesting of Restricted Stock
Units upon the (A) continued service of the applicable Participant, (B) the
attainment of performance goals, or (C) the attainment of performance goals and
the continued service of the applicable Participant. In the event that the
Committee conditions the grant or vesting of Restricted Stock Units upon the
attainment of performance goals or the attainment of performance goals and the
continued service of the applicable Participant, the Committee may, prior to or
at the time of grant, designate the Restricted Stock Units as a qualified
performance-based award. The conditions for grant or vesting and the other
provisions of Restricted Stock Units (including without limitation any
applicable performance goals) need not be the same with respect to each
Participant. An Award of Restricted Stock Units shall be settled as and when the
Restricted Stock Units vest, or at a later time specified by the Committee in
the applicable Agreement. In addition, subject to the provisions of this Plan
and the applicable Agreement, during the restriction period, if any, set by the
Committee, the Participant shall not be permitted to sell, assign, transfer,
pledge or otherwise encumber Restricted Stock Units.

 



 2 

 

(e)      Performance-Based Compensation. For purposes of qualifying grants of
Restricted Stock or Restricted Stock Units as “performance-based compensation”
under Section 162(m) of the Code, the Committee, in its discretion, may set
restrictions based upon the achievement of performance goals. Such performance
goals may be based on (1) net income (before or after taxes) of the Company, (2)
net income per share of Common Stock, (3) the Company’s return on equity or
return on assets, (4) the Company’s net interest margin, (5) changes in levels
of loans, assets or deposits, (6) the Company’s market share, or (7) changes in
the price of Common Stock (either in absolute terms or relative to an index
selected by the Administrator). The performance goals shall be set by the
Committee on or before the latest date permissible to enable the Restricted
Stock to qualify as “performance-based compensation” under Section 162(m) of the
Code. In granting Restricted Stock or Restricted Stock Units which is intended
to qualify under Section 162(m) of the Code, the Committee may follow any
procedures determined by it from time to time to be necessary or appropriate to
ensure qualification of the Award under Section 162(m) of the Code.

 

(f)      Administrator’s Discretion to Accelerate Vesting of Awards. The
Administrator may, in its discretion and as of a date determined by the
Administrator, fully vest any or all Restricted Stock or Restricted Stock Units
awarded to a Participant pursuant to an Award and, upon such vesting, all
restrictions applicable to such Award shall terminate as of such date. Any
action by the Administrator pursuant to this section may vary among individual
Participants and may vary among the Awards held by any individual Participant.
Notwithstanding the preceding provisions of this section, the Administrator may
not take any action described in this section with respect to an Award that has
been granted to a “covered employee” (within the meaning of Treasury Regulation
§ 1.162-27(c)(2)) if such Award is intended to meet the exception for
performance-based compensation under Section 162(m) of the Code.

 

5.                  Section 12(d) of the Plan is hereby amended by adding, in
each case, the words “or Restricted Stock Units” after the words “Restricted
Stock.”

 

6.                  This Amendment shall be effective as of the date set forth
above. Except as amended hereby, the Plan shall remain in full force and effect.

 

 

[Signatures on Following Page]

 



 3 

 

IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to the Plan to
be executed as of April 19, 2016 in accordance with the authority provided by
the Board of Directors.

 

 

  FIRST COMMUNITY CORPORATION           By: /s/ Michael C. Crapps     Name:  
Michael C. Crapps     Title:   President and Chief Executive Officer  

 



 4 

